Citation Nr: 0403349	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningoencephalitis.

2.  Entitlement to service connection for nicotine 
dependence. 

3.  Entitlement to service connection for a lung disorder due 
to tobacco use in service.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Board issued a decision in this matter in July 2000, 
denying service connection for each claim.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2000 Order, the Court 
vacated the Board decision and remanded the matter to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In May 2001, the Board remanded the case to 
the RO for additional development.  On return from the RO, in 
November 2002, the Board undertook additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2003).  Then, in May 2003, the Board again remanded the case 
to the RO so that it could consider in the first instance 
evidence developed by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 
19.9(a)(2)).  The case is again before the Board and ready 
for final appellate review.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of current residuals of 
meningoencephalitis.

3.  The evidence does not establish that the veteran began 
smoking in service or became addicted to nicotine in service.

4.  There is no evidence of lung disorder in service and no 
competent evidence of a nexus between the veteran's current 
lung disorder and his period of active duty service, 
including tobacco use during service.  




CONCLUSIONS OF LAW

1.  Service connection for residuals of meningoencephalitis 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Service connection for nicotine dependence is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Service connection for a lung disorder due to tobacco use 
in service is not  established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003); VAOPGCPREC 2-93; 
VAOPGCPREC 19-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), enacted during the course of this appeal, 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in June 2001, the RO advised the 
veteran of the notice and assistance provisions of the VCAA.  
It specifically related that it would obtain VA medical 
records, service medical records, and a medical examination 
if needed, and that it would assist the veteran in obtaining 
additional records, including private medical records, if he 
provided sufficient identifying information and necessary 
authorizations.  The RO also explained the types of evidence 
needed to substantiate his claims for service connection, 
specifically including information particular to claims based 
on tobacco use in service.  The Board notes that the RO also 
provided the veteran with relevant information in its April 
1998 development letter to the veteran.  Finally, the RO 
included the text of the relevant VCAA regulation, 38 C.F.R. 
§ 3.159, in its June 2003 supplemental statement of the case.  
Accordingly, the Board is satisfied that the RO has provided 
the veteran all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claims for service connection were received in July 1996 and 
April 1998, years before the enactment of the VCAA, and 
initial adjudication was prior to the enactment of the VCAA, 
such that providing notice of VCAA requirements prior to the 
initial determination was impossible.  Moreover, as the Board 
has already determined that the veteran has received all 
required VCAA notice, as well as all required assistance, as 
discussed below, any failure to follow Pelegrini in this case 
results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error").     

With respect to assistance, the RO has secured service 
medical records, VA medical records, and several medical 
examinations with opinions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran personally submitted some 
private medical evidence, but has not identified or 
authorized the release of records from any other private 
medical provider or facility.  The Board finds no allegation 
from the veteran or his representative, or indication from 
review of the claims folder, that additional pertinent 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Factual Background

Service medical records are negative for any diagnosis or 
treatment of meningoencephalitis or any respiratory disease 
or complaint.  There is no reference to, or other evidence 
of, tobacco use or nicotine dependence in service.  

In April 1969, several months after his separation from 
service, the veteran presented at Jefferson Hospital with 
complaints including headaches, nausea, vomiting, and fever.  
The diagnosis was meningoencephalitis of undetermined 
etiology.  He was asymptomatic at discharge.  Associated 
notes indicated that the veteran smoked one pack of 
cigarettes a day.  

The veteran was hospitalized at a VA facility from September 
1978 to January 1979.  He reported current tobacco use. 

The July 1996 VA general medical examination report noted 
that the veteran smoked two packs of cigarettes per day.  He 
had a history of meningoencephalitis in 1969.  There was no 
finding of respiratory or neurologic abnormality.  The report 
of the July 1996 VA psychiatric examination included no 
reference to current or prior tobacco use and no relevant 
diagnosis.    

VA medical records showed that the veteran was hospitalized 
in April 1997.  Notes reflect reports that he smoked two 
packs of cigarettes per day and began smoking in 1964.  Chest 
and neurological examinations were normal.  Diagnoses 
included nicotine dependence.  Outpatient notes dated in 
August 1997 indicated that the veteran requested an 
appointment, stating that meningoencephalitis caused him to 
have very bad headaches.  Subsequent notes showed a reported 
history of headaches once a week with a history of 
meningitis.  The veteran was a smoker.  During the August 
1997 hospitalization, the veteran reported a 12-year history 
of chest pain and headaches.  He related that he had 
encephalitis in 1969 and did not feel like his head had been 
normal since that time.  Medical history also included 
tobacco dependence.  Associated notes showed that he smoked 
one and one-half to two packs of cigarettes per day.  
Neurological examination was nonfocal.  Chest X-rays showed 
changes consistent with chronic obstructive pulmonary disease 
(COPD).  The diagnosis was atypical chest pain and headache.  
Notes from a March 1998 VA hospitalization indicated that the 
veteran smoked two packs of cigarettes a day.  He continued 
to have headaches.  Outpatient notes dated in April 1998 
showed that the veteran was still a smoker but had never 
tried nicotine replacement.  Diagnoses included tobacco use.    

The veteran's April 1998 substantive appeal indicated that he 
had several symptoms related to meningoencephalitis, 
specifically recurring and severe headaches and constant and 
severe fatigue.  In a May 1998 statement, the veteran related 
that he did not smoke tobacco before service.  In his 
December 1999 substantive appeal, he denied smoking in 1964.  
He explained that, at that time, he was 15 years old and 
lived in a non-smoking household.  He started smoking during 
basic training and continued to smoke throughout service.  

VA medical records dated in August 1999 showed that the 
veteran was smoking two to three packs of cigarettes daily.  
Notes dated in December 1999 stated that he reported being a 
chronic smoker for 34 years.  He had tried to quit several 
times in the past and now requested patches.  In June 2000, 
the veteran described a long history of headaches.  The 
assessment included chronic headaches and tobacco use 
disorder.  It was noted that the veteran refused to quit 
smoking at that time.  Additional VA medical records showed 
continued care for disorders including psychomotor seizure 
disorder, emphysema, and tobacco use disorder.  

The October 2000 VA psychiatric examination offered no 
reference to current or prior tobacco use and no relevant 
diagnosis.  

The veteran underwent a VA neurology examination in March 
2003.  The examiner noted that he reviewed the claims folder 
for the examination.  He discussed findings from the 
veteran's April 1969 admission to Jefferson Hospital.  Since 
that time, the veteran had intermittent headaches with some 
photophobia, but no nausea.  The headaches occurred about 
twice a week and lasted up to one day.  He took Tylenol and 
aspirin.  Physical examination was essentially normal.  The 
examiner stated his opinion that there was no relationship 
between the veteran's headaches and his episode of meningeal 
encephalitis.  He observed that the veteran was discharged in 
1969 without residuals.  He also noted that the described 
headaches had a migrainous and muscle contraction flavor.  

Also in March 2003, the veteran was afforded a VA respiratory 
examination.  The examiner stated that he reviewed the claims 
folder for the examination.  During the examination, the 
veteran indicated that he started smoking in 1966, after he 
had been in service about a year.  He smoked two packs of 
cigarettes per day and continued to do so currently.  He had 
been told he now had emphysema.  The diagnosis was COPD, 
primarily that of chronic bronchitis.  The examiner commented 
that it was quite likely that the veteran's use of cigarettes 
that started in the military was responsible for his COPD.  

Finally, the veteran presented for a VA psychiatric 
examination in March 2003.  The examiner reviewed the claims 
folder before the examination.  During the interview, the 
veteran related that he started smoking in 1966, about one-
half a pack of cigarettes at that time.  Over the years, his 
smoking gradually increased to the current two packs a day.  
He tried several times to quit smoking, beginning several 
years ago.  The longest he ever abstained was for two weeks.  
Mental status examination was unremarkable.  The diagnosis 
was nicotine dependence.  The examiner concluded that the 
veteran did not meet the criteria for nicotine dependence 
from 1966 to 1968.  Although he did demonstrate increasing 
use, he did not report desire or unsuccessful efforts to cut 
down on tobacco use, or meet other criteria for a diagnosis 
of nicotine dependence, during that time.  The examiner 
indicated that he did not know exactly when the veteran's 
nicotine dependence began.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and has a disease 
related to tobacco use. Id.  Secondary service connection for 
a disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.  VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).     

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A. 
§ 1103 (West 2002).  In this case, the RO received the 
veteran's claim for service connection for tobacco-related 
disability in April 1998.  The Board is therefore not 
prohibited from considering the veteran's claims.  	    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Residuals of Meningoencephalitis

The Board finds that the preponderance of the evidence is 
against service connection for residuals of 
meningoencephalitis. Id.  First, the disorder was diagnosed 
and treated four months after the veteran's separation from 
service.  Meningoencephalitis is not a chronic disease for 
purposes of presuming in-service incurrence when manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases).  
Meningoencephalitis is an "inflammation of the brain and its 
membranes."  STEDMAN'S MEDICAL DICTIONARY 1088 (26th ed 
1995).  Service medical records disclose no indication of 
meningoencephalitis or other neurologic disorder.  The 
episode treated after separation from service appears to have 
been acute and not a chronic disorder.  A diagnosis of a 
current disorder is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Even if the veteran had this 
disorder during service, the medical evidence of record is 
negative for any current residuals.  Specifically, the March 
2003 VA neurology examiner opined that the veteran's 
headaches were not related to the April 1969 episode of 
meningoencephalitis.  There is no competent contrary medical 
opinion of record.  The veteran's personal belief that his 
headaches are related to the meningoencephalitis is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Absent evidence of a current disability 
associated with injury or disease incurred in service, 
service connection is denied.  

2.  Nicotine Dependence

The veteran has offered statements to the effect that he 
began smoking in service and smoked throughout his period of 
active duty.  Although the veteran is competent to describe 
his in-service activities, the Board emphasizes that service 
medical records fail to disclose any evidence of or reference 
to tobacco use.  Moreover, nicotine dependence is a disease, 
specifically a clinical psychiatric disability.  See USB 
Letter 20-97-14 (July 24, 1997); American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), Washington, DC, American 
Psychiatric Association, 1994.  Therefore, a lay person, such 
as the veteran in this case, is not competent to diagnose 
nicotine dependence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Based on a review of the record and 
information obtained during an interview with the veteran, 
the March 2003 VA psychiatric examiner concluded that the 
veteran did not satisfy the diagnostic criteria for nicotine 
dependence during his period of active service.  There is no 
contrary, competent opinion of record.  Thus, the Board finds 
that the preponderance of the evidence is against service 
connection for nicotine dependence.  38 U.S.C.A. § 5107(b).  

3.  Lung Disorder Due to Tobacco Use in Service

Initially, the Board notes that there is no diagnosis of 
cancer to warrant consideration of potentially applicable 
provisions to establish service connection on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101(3) (listing applicable 
chronic diseases, including malignant tumors), 1116(a)(2) 
(listing diseases associated with herbicide exposure, 
including respiratory cancers).  

Service medical records are negative for any diagnosis, 
treatment, or complaint of lung or respiratory disorder.  In 
fact, there is no medical evidence of lung disorder until 
August 1997, many years after the veteran's separation from 
service, when VA chest X-rays showed changes consistent with 
COPD.  38 C.F.R. § 3.303(b).  Moreover, there is no competent 
evidence of a relationship between the veteran's alleged 
tobacco use in service from 1966 to 1968 and the current 
diagnosis of COPD or emphysema.  VAOPGCPREC 2-93.  The Board 
acknowledges that the March 2003 VA respiratory examiner 
opined that it was likely that the veteran's use of 
cigarettes that began in service was responsible for the 
COPD.  However, this statement does not directly link the 
COPD to tobacco use in service.  At most, it offers the 
suggestion that the tobacco use in service led to nicotine 
addiction that caused the veteran to continue his tobacco use 
after service.  As discussed above, the veteran's contention 
that he started smoking in service is not supported by any 
other documents of record.  In addition, the March 2003 VA 
psychiatric examiner concluded that the veteran did not 
satisfy the criteria for a clinical diagnosis of nicotine 
dependence while in service.  Thus, service connection for a 
lung disorder may not be established as secondary to nicotine 
dependence incurred in service.  VAOPGCPREC 19-97.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a lung disorder 
due to tobacco use in service.  38 U.S.C.A. § 5107(b).          


ORDER

Service connection for residuals of meningoencephalitis is 
denied.

Service connection for nicotine dependence is denied. 

Service connection for a lung disorder due to tobacco use in 
service is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



